            Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,
1101 K Street NW, Suite 201,
Washington, DC 20005,

                       Plaintiff,
       v.

U.S. DEPARTMENT OF THE                                        Civil Action No. ________
TREASURY,
1500 Pennsylvania Avenue, NW
Washington, DC 20220, and

U.S. DEPARTMENT OF STATE,
2201 C Street, NW
Washington, DC 20520,

                       Defendants.


             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.      Plaintiff Citizens for Responsibility and Ethics in Washington (“CREW”) brings

this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, against Defendants

U.S. Department of the Treasury (“Treasury”) and U.S. Department of State (“State”) seeking

records relating to the Trump administration’s decision to lift financial sanctions on Israeli

billionaire Dan Gertler.

       2.      CREW seeks declaratory relief that Defendants are in violation of FOIA, and

injunctive relief requiring Defendants to immediately process and release the requested records.

                                     Jurisdiction and Venue

       3.      This Court has subject-matter jurisdiction and personal jurisdiction under 5

U.S.C. §§ 552(a)(4)(B) and 552(a)(6)(C)(i). The Court also has jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202.
             Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 2 of 7




        4.       Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).

                                                   Parties

        5.       Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of those

efforts, CREW uses government records it obtains under FOIA.

        6.       Defendant Treasury is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

Office of Foreign Assets Control (“OFAC”) is a component of Treasury. Treasury has

possession, custody, and control of the requested records.

        7.       Defendant State is an agency within the meaning of 5 U.S.C. § 552(f)(1). State

has possession, custody, and control of the requested records.

                                           Factual Background

        8.       In the waning days of the Trump administration, former Treasury Secretary

Steven Mnuchin, in consultation with former Secretary of State Mike Pompeo, quietly lifted

financial sanctions on Israeli billionaire Dan Gertler. 1

        9.       The sanctions were imposed in 2017, in response to Gertler’s allegedly corrupt

dealings in the Democratic Republic of Congo. 2



1
  Eric Lipton, Tough Sanctions, Then a Mysterious Last-Minute Turnabout, New York Times, Feb. 21,
2021, https://nyti.ms/3ekqwl6.
2
  Id.


                                                      2
           Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 3 of 7




        10.      The stiff sanctions “effectively cut[] off [Gertler’s] access to the international

banking system and fr[oze] money held in U.S. banks.” 3

        11.      Gertler reportedly spent the next four years lobbying the Trump administration to

lift the sanctions, including by hiring high-powered lawyers and lobbyists with close connections

to former President Trump. 4

        12.      In mid-January 2021, former Secretary Mnuchin “granted Mr. Gertler much of

what he wanted, signing off, without any public announcement, on a one-year arrangement that

gave him access to money frozen in U.S. banks and allowed him once again to do business with

financial institutions worldwide.” 5

        13.      The decisionmaking process largely played out in secret, and “cut out the

American diplomats most directly responsible for dealing with Congo and fighting corruption in

Africa”; the “decision became public only after Mr. Trump had left office.” 6

        14.      Although the Biden administration moved to reimpose sanctions on Gertler on

March 8, 2021, by that point Mr. Gertler likely “already moved at least some of the previously

frozen money out of the United States.” 7

        15.      To help answer questions about these issues, CREW submitted two FOIA

requests to Treasury and one request to State.

                             March 11, 2021 FOIA Requests to Treasury

        16.      On March 11, 2021, CREW submitted two FOIA requests to Treasury.

        17.      The first request sought:



3
  Id.
4
  Id.
5
  Id.
6
  Id.
7
  Eric Lipton, Sanctions Are Reimposed on Israeli Billionaire Granted Relief Under Trump, New York Times, Mar.
8, 2021, https://nyti.ms/33ioTOu.


                                                       3
          Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 4 of 7




               1.      All records or communications from December 20, 2017 to the present
                       related to the blocked property and interests in property of Daniel Gertler
                       or any designated persons or entities listed in Appendix A [to the request],
                       including any reports of blocked property, reports releasing property from
                       blocked status, or reports required to be submitted to the Office of Foreign
                       Assets Control (“OFAC”) for activities undertaken pursuant to License
                       No. GLOMAG-2021-371648, which was issued to Arnold & Porter Kaye
                       Scholer LLP, on January 15, 2021, by OFAC Director Andrea Gacki.

               2.      All records and communications related to the designations of Daniel
                       Gertler and the designated persons and entities listed in Appendix A [to
                       the request], including any designation packages, whether classified or
                       unclassified, prepared in support of their designations.

       18.     The second request sought:

               All records or communications from December 20, 2017 to the present referring
               or relating to Office of Foreign Assets Control (“OFAC”) License No.
               GLOMAG-2021-371648, which was issued to Arnold & Porter Kaye Scholer
               LLP, on January 15, 2021, including information submitted to the State
               Department on behalf of Mr. Dan Gertler or the designated persons or entities
               listed in Appendix A [to the request], and any other records or communications
               relating to lifting U.S. sanctions against Mr. Gertler or the designated persons and
               entities listed in Appendix A.

       19.     Both of CREW’s requests sought fee waivers.

       20.     By email dated March 12, 2021, Treasury acknowledged receipt of CREW’s first

request, assigning it tracking number 2021-FOIA-00431.

       21.     By letter dated March 18, 2021, Treasury acknowledged receipt of CREW’s

second request, assigning it tracking number 2021-FOIA-00432.

       22.     On March 24, 2021, CREW and OFAC conferred about CREW’s FOIA requests.

OFAC agreed to provide additional information to CREW so it could determine whether it would

agree to narrow aspects of its requests.

       23.     By email dated April 2, 2021, CREW asked OFAC if it had any updates following

the parties’ March 24, 2021 discussion.




                                                 4
          Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 5 of 7




       24.     Later that day, OFAC responded, “We have not received a final response to our

inquiry. We anticipate that we will have something for you next week.”

       25.     To date, CREW has received no further communications from Treasury regarding

its March 11, 2021 FOIA requests.

                             March 11, 2021 FOIA Request to State

       26.     On March 11, 2021, CREW submitted a FOIA request to State seeking:

               All records or communications from December 20, 2017 to the present referring
               or relating to Office of Foreign Assets Control (“OFAC”) License No.
               GLOMAG-2021-371648, which was issued to Arnold & Porter Kaye Scholer
               LLP, on January 15, 2021, including information submitted to the State
               Department on behalf of Mr. Dan Gertler or the designated persons or entities
               listed in Appendix A [to the request], and any other records or communications
               relating to lifting U.S. sanctions against Mr. Gertler or the designated persons and
               entities listed in Appendix A.

       27.     CREW’s request sought a fee waiver.

       28.     By email dated March 15, 2021, State acknowledged receipt of CREW’s request,

assigned it tracking number F-2021-03846, and invoked a 10-day extension of its response

deadline due to “unusual circumstances.”

       29.     To date, CREW has received no other communications from State regarding its

March 11, 2021 FOIA request.

                              CREW’S CLAIMS FOR RELIEF

                                        COUNT I
                Treasury’s Wrongful Withholding of Records Responsive to
                         CREW’s March 11, 2021 FOIA Requests
                  (Tracking Nos. 2021-FOIA-00431 and 2021-FOIA-00432)

       30.     CREW repeats and re-alleges the preceding paragraphs.

       31.     In its March 11, 2021 FOIA requests, CREW properly asked for records within

the possession, custody, and control of Treasury.




                                                5
            Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 6 of 7




       32.     Treasury has failed to conduct adequate searches in response to CREW’s requests.

       33.     Treasury is wrongfully withholding records responsive to CREW’s requests.

       34.     By failing to timely release all requested records in full to CREW, Treasury is in

violation of FOIA.

       35.     CREW has constructively exhausted its administrative remedies.

       36.     CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the requested records.

                                          COUNT II
                     State’s Wrongful Withholding of Records Responsive to
                             CREW’s March 11, 2021 FOIA Request
                                  (Tracking No. F-2021-03846)

       37.     CREW repeats and re-alleges the preceding paragraphs.

       38.     In its March 11, 2021 FOIA request, CREW properly asked for records within the

possession, custody, and control of State.

       39.     State has failed to conduct an adequate search in response to CREW’s request.

       40.     State is wrongfully withholding records responsive to CREW’s request.

       41.     By failing to timely release all requested records in full to CREW, State is in

violation of FOIA.

       42.     CREW has constructively exhausted its administrative remedies.

       43.     CREW is therefore entitled to injunctive and declaratory relief requiring

immediate processing and disclosure of the requested records.

                                        Requested Relief

       WHEREFORE, CREW respectfully requests that this Court:

       1.      Order Defendants to immediately and fully process CREW’s FOIA requests and

disclose all non-exempt records to CREW;



                                                 6
            Case 1:21-cv-01246-CKK Document 1 Filed 05/06/21 Page 7 of 7




       2.      Issue a declaration that CREW is entitled to immediate processing and disclosure

of the requested records;

       3.      Provide for expeditious proceedings in this action;

       4.      Retain jurisdiction of this action to ensure no agency records are wrongfully

withheld;

       5.      Award CREW its costs and reasonable attorneys’ fees in this action; and

       6.      Grant such other relief as the Court may deem just and proper.



       Date: May 6, 2021                            Respectfully Submitted,

                                                    /s/ Nikhel S. Sus
                                                    Nikhel S. Sus
                                                    (D.C. Bar No. 1017937)
                                                    CITIZENS FOR RESPONSIBILITY AND
                                                    ETHICS IN WASHINGTON
                                                    1101 K St. NW, Suite 201
                                                    Washington, DC 20005
                                                    Telephone: (202) 408-5565
                                                    Fax: (202) 588-5020
                                                    nsus@citizensforethics.org




                                                7
